Case 1:20-cv-24489-RNS Document 27 Entered on FLSD Docket 12/13/2020 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                           CASE NO: 20-24489-CV-SCOLA/GOODMAN

   3M COMPANY,

                  Plaintiff,

   v.

   DRESIDE AND NAVITELIA INDUSTRIES
   INC.,

                  Defendants.
                                                /

                DEFENDANTS’ RESPONSE IN OPPOSITION TO
         PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER
    AND PRELIMINARY INJUNCTION AND SUPPORTING MEMORANDUM OF LAW

         Defendants, DRESIDE AND NAVITELIA INDUSTRIES INC., by and through

  undersigned counsel, file its Response in Opposition to Plaintiff’s Motion for Temporary

  Restraining Order and Preliminary Injunction and Supporting Memorandum of Law and states as

  follows:

             I.   INTRODUCTION

         Plaintiff, 3M COMPANY (“3M”), filed its Motion for Temporary Restraining Order and

  Preliminary Injunction (the “Motion”) [ECF No. 12] to prevent Defendants DRESIDE AND

  NAVITELIA INDUSTRIES INC. (collectively “Defendants”) from selling 3M brand N95

  respirators (the “masks”) and 3M products during a time when the world is facing the largest public

  health crisis in modern history due to COVID-19. These masks are in in short supply and in high

  demand, and are desperately needed to protect medical professionals, first responders, and the

  public at large. [ECF No. 12, p. 1]. “As a leading provider of [masks], 3M is committed to getting

  its [masks] in the hands of those who need it most in these unprecedented times.” Id. Plaintiff’s



                                                    1
Case 1:20-cv-24489-RNS Document 27 Entered on FLSD Docket 12/13/2020 Page 2 of 12




  Motion is falsely based on the assumption that Defendants knowingly and intentionally sold

  counterfeit 3M masks to unwitting companies and consumers, and fails to prove a majority of the

  factual allegations Plaintiff relies upon in support of its claim. Plaintiff will not be able to prove

  these allegations at the subsequent hearing on the Motion seeking a preliminary injunction because

  there is no evidence that the allegations are true—and for good reason: they aren’t. Plaintiff has

  further failed to state any viable claim against Defendants, and Plaintiff cannot establish the

  elements necessary to support the entry of a preliminary injunction.

         Moreover, Plaintiff’s Motion attempts to restrict Defendants ability to offer its customers

  authentic 3M products in the midst of a pandemic when masks are scarce. This is nothing more

  than a thinly-disguised effort to stop legitimate businesses from reselling Plaintiff’s authentic masks

  during a global health emergency. By using its significant financial resources to eliminate

  competition from resellers of its masks, Plaintiff will gain the inequitable advantage of

  monopolizing the secondary market for its products.

          II.     BACKGROUND FACTS

         The background facts are largely set forth in the Declaration of Guillermo Lopez, a principal

  of Dreside and Navitella Industries, Inc., attached hereto Exhibit 1. Defendants contracted with an

  overseas supplier (“Supplier”) to purchase, what was represented to Defendants by Supplier, as

  genuine 3M N95 respirators (the “masks”). (Ex. 1, ¶ 8). The suppliers represented to Defendants

  that they had a contractual right to purchase the masks from an authorized 3M distributor and

  warranted to Defendants in writing its masks were genuine 3M masks, attached hereto Exhibit 2.

         The only evidence offered by Plaintiff to prove its allegations is found in the Declaration of

  Michael Gannon, Senior Trademark Counsel for 3M, which states:

         On October 12, 2020, 3M received an inquiry from a consumer who had purchased
         purported 3M 1860 N95 respirators from Defendants through their website, asking whether
         Defendants are authorized distributors of 3M. 3M confirmed to the consumer that

                                                     2
Case 1:20-cv-24489-RNS Document 27 Entered on FLSD Docket 12/13/2020 Page 3 of 12




         Defendants are not an authorized distributor of 3M and asked the consumer to provide
         photos of the product he purchased from Defendants, which the consumer provided. Upon
         review of the photos supplied by the consumer, 3M determined that the 3M 1860 N95
         respirators sold to the consumer by Defendants are counterfeit.

  [ECF No. 12-1, , ¶ 15]. Defendants never intended to convey that they, themselves, were directly

  affiliated with 3M. Moreover, Defendants were not aware that the masks sold to them were

  counterfeit.

         In response to this, the Court entered an Order granting 3M’s Ex Parte Motion For

  Temporary Restraining Order (the “TRO”) which prohibits Defendants from selling any goods

  using the “3M” trademarks, including Plaintiff’s 3M-brand masks, and further, prohibits

  Defendants from holding themselves out to consumers and/or the public as being authorized by 3M

  as an approved or contracted distributor of 3M-brand products. [ECF No. 15].

         Defendants are not contesting the TRO, and in fact, have already complied and have every

  intention of continuing to comply with the restrictions set forth in the TRO. Defendants prioritize

  maintaining a good relationship with 3M and are working diligently and in good faith to comply

  with the TRO. Defendants have removed all products bearing the 3M trademarks from its website

  and Defendants are no longer selling any goods bearing the 3M trademarks. Therefore, Defendants

  respectfully move this Court to dissolve this order.

         However, Defendants object to the TRO being converted to a preliminary injunction in this

  action because Defendants have complied fully with the existing TRO and wish to maintain their

  business relationship with 3M. Additionally, as set forth in further detail below, Defendants do not

  believe that Plaintiff can satisfy the elements of a preliminary injunction, in particular the

  requirement of proving a substantial likelihood of success on the merits or the existence of

  irreparable harm. If any preliminary injunction is issued, it should be narrowly limited to the

  language in the TRO prohibiting Defendants from engaging in any representations or sales of


                                                    3
Case 1:20-cv-24489-RNS Document 27 Entered on FLSD Docket 12/13/2020 Page 4 of 12




  products falsely bearing the 3M trademarks, but exclude any language restricting Defendants right

  to freely contract with 3M directly to sell genuine 3M masks or becoming an authorized dealer of

  genuine 3M masks.

         Defendants have relied on its verbal and written communications from its suppliers in

  determining that the suppliers were a legitimate source of 3M masks. Defendants have never

  intended or knowingly made any misrepresentations about its ability to deliver genuine 3M masks.

  (Ex. 1, ¶ ¶ 7-11).

           III.    ADDITIONAL DEVELOPMENTS SINCE THE TRO

         As previously discussed, Defendants wish to maintain their business relationship with 3M

  and have complied fully with the existing TRO by discontinuing the sale of and removing all

  products bearing the 3M trademarks from its website. Thus, not only is there no need for any part

  of the TRO to live on, there should be no need for the preliminary injunction. Should the Court

  decide to enter the preliminary injunction, it should exclude the language restricting the right s of

  both 3M and Defendants to contract freely with each other in the open marketplace, and further,

  exclude language restricting Defendants ability to become legally authorized dealers of 3M masks.

         Defendants never intentionally or knowingly sold or attempted to sell counterfeit masks.

  Defendants’ Supplier represented and warranted that all masks purchased were bona-fide 3M masks

  and not a forgery or counterfeit. (See Ex. 2) Defendants took reasonable precautions to ensure that

  it did not put mislabeled counterfeit 3M masks into the stream of commerce. Defendants conducted

  due diligence through multiple phone conversations, internal research, and by requiring Supplier to

  provide Defendants with a 3M authorization certificate verifying it procured the masks from “an

  official representative of 3M . . . for the purpose of promoting, distributing and sales of 3M

  Healthcare Surgical and Infection Prevention Medical devices and products.” (Ex. 1, ¶ ¶ 7-14).

  Therefore, Defendants’ representations to its potential customers that it is selling or distributing

                                                    4
Case 1:20-cv-24489-RNS Document 27 Entered on FLSD Docket 12/13/2020 Page 5 of 12




  genuine 3M masks is a true statement.

          Defendants have relayed this information to 3M’s counsel in an effort to maintain a positive

  relationship with Plaintiff. The names of all of Defendants’ suppliers have been provided to 3M

  under a confidential disclosure requested by Plaintiff (the “Disclosure”), attached hereto as Exhibit

  3. Defendants have fully cooperated with 3M’s requests in an attempt to amicably resolve this

  matter and preserve its relationship with 3M. Defendants fully relied upon its suppliers’

  representations about the validity and legitimacy of the 3M masks it sold to Defendants. (Ex. 1, ¶

  14).

          3M obviously has resources that far exceed the resources of Defendants. Now that 3M has

  the information supplied by Defendants in the Disclosures, 3M may easily utilize its resources to

  pursue legal action against the larger and more menacing culprits in the counterfeit scheme: the

  suppliers. These suppliers are misrepresenting their inventory as genuine 3M masks to dealers,

  many of whom are “mom and pop shops,” such as Defendants in this instant action, who were

  unknowingly duped into buying counterfeit 3M masks and reselling them as genuine 3M masks.

          Defendants have repeatedly advised 3M’s counsel, and advise this Court, that it has no

  desire to sell counterfeit goods, as its own money and reputation are at stake. At this point, it appears

  3M’s legal filings are designed to defeat Defendants’ ability to continue its business as a reseller of

  3M products, thereby shutting down legitimate competition rather than any real concern for

  counterfeit masks being sold. 3M, by its own admission, stated that “due to the current health crisis

  the COVID pandemic has created, the growing demand for masks exceeds the supply.” [ECF No.

  12, p. 1). For 3M to restrict Defendants ability to offer its customers authentic 3M masks in the

  midst of a pandemic when masks are in high demand and in short supply, regardless of whether

  Defendants are in the brand’s authorized distribution network, would be nothing more than a thinly-

  veiled effort to stop legitimate businesses from reselling their authentic masks, prevent customers

                                                      5
Case 1:20-cv-24489-RNS Document 27 Entered on FLSD Docket 12/13/2020 Page 6 of 12




  from buying and having access to those masks during a global health pandemic, and is counter-

  productive to public policy.

         3M has not shown that it has been harmed in any way by Defendants’ behavior. Defendants

  have cooperated fully with 3M by immediately removed all suspect 3M masks from Defendants

  website and disclosed to 3M’s counsel all distributors it purchased the masks from, the certificates

  of authenticity of verified 3M products that the suppliers provided Defendants, a list of all

  customers Defendants sold allegedly counterfeit masks, the quantity, and the price. (See Ex. 3).

  Moreover, Plaintiff cannot show that Defendants knowingly attempted to sell or ever sold

  counterfeit 3M masks. Therefore, the TRO should be allowed to expire and 3M’s Motion for a

  preliminary injunction should be denied in its entirety.

          IV.     PLAINTIFF CANNOT ESTABLISH THE ELEMENTS NECESSARY FOR
                  PRELIMINARY INJUNCTIVE RELIEF.

         A district court may grant a preliminary injunction only if the movant establishes the

  following: “(1) a substantial likelihood of success on the merits of the underlying case, (2) the

  movant will suffer irreparable harm in the absence of an injunction, (3) the harm suffered by the

  movant in the absence of an injunction would exceed the harm suffered by the opposing party if the

  injunction issued, and (4) an injunction would not disserve the public interest.” N. Am. Med. Corp.

  v. Axiom Worldwide, Inc., 522 F.3d 1211, 1217 (11th Cir. 2008) (quoting, Johnson &         Johnson

  Vision Care, Inc. v. 1–800 Contacts, Inc., 299 F.3d 1242, 1246 (11th Cir.2002)); Nitro Leisure

  Products, LLC v. Ascushnet Co., 341 F.3d 1356 (Fed. Cir. 2003).

                  A. PLAINTIFF HAS FAILED TO SHOW A SUBSTANTIAL
                     LIKELIHOOD OF SUCCESS ON THE MERITS

         Plaintiff has filed an eight count Complaint asserting the following causes of action:

  Trademark Counterfeiting under the Lanham Act; Trademark Infringement under the Lanham Act;

  Unfair Competition, False Endorsement, False Association, and False Designation of Origin under

                                                    6
Case 1:20-cv-24489-RNS Document 27 Entered on FLSD Docket 12/13/2020 Page 7 of 12




  the Lanham Act; Trademark Dilution under the Lanham Act; False Advertising Under the Lanham

  Act; Trademark Infringement Under Fla. Stat. §495.131; Dilution under Fla. Stat. §495.151; and

  Unfair Competition under Florida Common Law.

         The key in determining whether a preliminary injunction should be issued on a trademark

  infringement claim is whether a plaintiff is likely to prevail on the merits. Glen Raven Mills, Inc. v.

  Ramada Int'l, Inc., 852 F. Supp. 1544, 1547 (M.D. Fla. 1994) (citing Zardui-Quintana v.

  Richard, 768 F.2d 1213, 1216 (11th Cir. 1985)).

         Plaintiff’s Complaint fails to state a cause of action for any of the above stated claims.

  Therefore, Plaintiff cannot establish a likelihood of success on the merits. Even if Plaintiff’s

  Complaint were able to state a claim for one or more of the alleged causes of action, Plaintiff has

  failed to establish the facts necessary to support a finding of likelihood of success on the merits.

         To recover on a federal trademark counterfeiting claim, a plaintiff must show that: (1) the

  Defendants infringed a registered trademark in violation of 15 U.S.C. § 1114(1)(a); and (2) the

  Defendants “‘intentionally used a mark, knowing such mark is a counterfeit mark.’” Babbit Elecs.,

  Inc. v. Dynascan Corp., 38 F.3d 1161, 1181 (11th Cir. 1994) (quoting 15 U.S.C. § 1117(b))

  (emphasis added). The analysis of Florida statutory and common law claims is the same as under

  federal trademark infringement claims. Gift of Learning Found., Inc. v. TGC, Inc., 329 F.3d 792,

  802 (11th Cir. 2003) (internal citation omitted). See also Victoria’s Cyber Secret Ltd. P’ship v. V

  Secret Catalogue, Inc., 161 F. Supp. 2d 1339, 1355-56 (S.D. Fla. 2001).

         The touchstone for an infringement action is whether there exists a “likelihood of confusion”

  between the protected mark and the allegedly infringing mark. Edge Systems LLC v. Aguila, 186 F.

  Supp. 3d 1330, 1348 (S.D. Fla. 2016) (internal citation omitted). Plaintiff’s claims under the Lanham

  Act fail because Defendants, based on the representations made by its supplier, believed that the 3M

  masks Defendants purchased and were selling to its customers were authentic, and therefore using

                                                     7
Case 1:20-cv-24489-RNS Document 27 Entered on FLSD Docket 12/13/2020 Page 8 of 12




  the 3M mark in conjunction with the sale of what Defendant believed to be genuine 3M masks.

  Defendants have never used 3M’s trademark for anything other than to represent that it was selling

  what Defendants believed, in good faith, to be genuine 3M branded masks. Plaintiff fails to

  sufficiently allege that Defendants intentionally used the 3M mark knowing the masks it purchased

  from its supplier were counterfeit. Further, no sales were ever closed based on the fact that

  Defendants were an authorized distributer of 3M. Thus, no actual confusion has even been shown.

         The legal standard for unfair competition, which includes false designation of origin and

  trademark infringement under both the Lanham Act and common law has been held to be essentially

  the same. Chanel, Inc. v. Italian Activewear of Florida, Inc., 931 F.2d 1472, 1475 n. 3 (11th

  Cir.1991). Further, the federal Lanham Act analysis governs the analysis of claims for deceptive

  trade practices in violation of Florida law. See Custom Mfg. and Engineering, Inc. v. Midway

  Services, Inc., 508 F.3d 641, 652-53 (11th Cir. 2007) (internal citation omitted) (finding that Florida

  statutory and common law claims involve the same dispositive questions as the federal Lanham Act,

  and the court's analysis under the Lanham Act will dispose of the state law issues).

         Similarly, Plaintiff’s trademark dilution claims are not supported by the evidence. 3M has

  failed to effectively establish that its mark is famous which is an element of a trademark dilution

  claim. While the 3M brand may be well known in the industrial and medical community, and it

  may have grown in recognition during the global pandemic, it does not rise to the level of a famous

  mark. A mark is considered famous if it is widely recognized by the general consuming public of

  the United States as a designation of source of the goods or services of the mark's owner. 15 U.S.C.

  § 1125(c)(2)(A). Trademark dilution claims are limited to “truly famous marks such as Budweiser

  beer, Camel cigarettes, and Barbie dolls.” Brain Pharma, LLC, 858 F. Supp. 2d at 1357 (quoting,

  Dahon N. Am., Inc. v. Hon, 2012 WL 1413681, at *9 (C.D.Cal. 2012).

         Plaintiff has failed to show a substantial likelihood of success on the merits of its federal

                                                    8
Case 1:20-cv-24489-RNS Document 27 Entered on FLSD Docket 12/13/2020 Page 9 of 12




  trademark and unfair competition claims. Because Plaintiff’s state claims are subject to the same

  pleading and proof standard as its federal claims, Plaintiff’s state claims must also fail. See, Int’l

  Univ. Bd. of Trustees, 91 F.Supp. 3d at 1288; see also Brain Pharma, LLC, 858 F. Supp. 2d at 1359.

                  B. PLANTIFF HAS FAILED TO SHOW IRREPARABLE HARM

         Plaintiff’s Motion states that the TRO and a subsequent preliminary injunction are necessary

  to prevent Defendant from continuing to fraudulently induce consumers into buying counterfeit

  masks during a global pandemic. However, Plaintiff has failed to provide, nor can Plaintiff provide,

  any evidence that Defendants ever knowingly sold or knowingly attempted to sell a counterfeit

  mask. To the contrary, Defendants have provided evidence that its supplier was providing genuine

  3M masks, with accompanying representations and warranties. (See Ex. 2).

         Plaintiff insists in its Motion that “3M will suffer immediate and irreparable injury if

  Defendants are permitted to further use 3M marks to sell counterfeit goods to consumers.” [ECF

  No. 12, P. 2] However, Plaintiff has no evidence that the masks Defendants were selling are

  counterfeit. Moreover, Plaintiff has no evidence that Defendants were intentionally and knowingly

  selling counterfeit masks. In fact, all evidence suggests the contrary, that once Defendants were put

  on notice that the masks they were selling were allegedly counterfeit, Defendants immediately

  removed all suspect 3M masks from their website and disclosed to 3M’s counsel all distributors it

  purchased the masks from, the certificates of authenticity of verified 3M products that the suppliers

  provided Defendants, a list of all customers Defendants sold allegedly counterfeit masks, the

  quantity, and the price. (See Ex. 3). Defendants have been completely transparent with Plaintiff in

  this process in order to rectify any wrongdoing and maintain goodwill with 3M.

         Further, 3M has not offered any evidence that suggests Defendants limited sale of masks

  that were not genuine 3M products has caused any irreparable injury to 3M. “To establish

  irreparable injury, a movant must show that it will suffer an injury that cannot be adequately

                                                     9
Case 1:20-cv-24489-RNS Document 27 Entered on FLSD Docket 12/13/2020 Page 10 of 12




  compensated if, at some later point in time, it prevails on the merits of the case.” Glen Raven Mills,

  Inc. 852 F. Supp. at 1547. Once Defendants were made aware of the alleged counterfeits, they

  immediately discontinued sales and removed them from their website and furnished all sales and

  distributor records to 3M without issue. Plaintiff has failed to establish any irreparable injury in the

  instant action.

                    C. THE HARM SUFFERED BY DEFENDANTS IN THE EVENT OF AN
                       INJUNCTION EXCEEDS ANY HARM TO PLAINTIFF.

           Defendants have already been damaged by the allegations brought against it in this lawsuit.

   If Defendants are subject to a broad preliminary injunction such as the one requested by Plaintiff

   that would prohibit Defendants from offering for sale or selling genuine 3M products, it would

   essentially result in putting Defendants out of business. Moreover, such a prohibition goes against

   3M’s mission of supplying healthcare professionals, frontline workers, and the public at large,

   adequate protection against the spread of the COVID-19 virus. So long as Defendants are not

   knowingly offering or selling counterfeit products, there is no harm to Plaintiff.

                    D. AN INJUNCTION AGAINST DEFENDANTS DOES NOT SERVE THE
                       PUBLIC INTEREST

           All parties agree and understand that 3M N95 masks are in high demand and are needed

   by healthcare professionals, frontline workers, and the public at large. If Defendants are able to

   secure genuine 3M masks for health care facilities professionals and the general public, then

   preventing Defendants from selling and delivering these products does a disservice to the public.

   Just because 3M is the manufacturer of the products does not mean it can control the secondary

   market or every sale of its product. Any such control would constitute a monopoly, is illegal, and

   does not serve the public interest.




                                                     10
Case 1:20-cv-24489-RNS Document 27 Entered on FLSD Docket 12/13/2020 Page 11 of 12




   V.     CONCLUSION

          Plaintiff has failed to establish entitlement to the overly broad preliminary injunction it

   seeks in this action. Plaintiff cannot establish the likelihood of success on the merits of its

   trademark and unfair competition claims as set out above. Therefore, for all of the foregoing

   reasons, Plaintiff’s Motion should be denied by this Court.



  Date: December 14, 2020                                        Respectfully submitted,


                                                                 By: /s/Antonio G. Hernández
                                                                    Antonio G. Hernández, Esq.
                                                                    Florida Bar No. 0164828
                                                                    Hern8491@bellsouth.net
                                                                    ANTONIO G HERNÁNDEZ PA
                                                                    2525 Ponce De Leon Boulevard
                                                                    Coral Gables, Fl 33134
                                                                    Tel: (305) 282-3698

                                                                    Attorney for Defendants



                                    CERTIFICATE OF SERVICE

          I hereby certify that on this date, I electronically filed the foregoing document with the

   Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

   day on all counsel of record or pro se parties identified on the attached Service List in the manner

   specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

   other authorized manner for those counsel or parties who are not authorized to receive

   electronically Notices of Electronic Filing.

                                                                 By: /s/Antonio G. Hernández
                                                                   Antonio G. Hernández, Esq.
                                                                   Florida Bar No. 0164828




                                                   11
Case 1:20-cv-24489-RNS Document 27 Entered on FLSD Docket 12/13/2020 Page 12 of 12




                                              SERVICE LIST

                           3M Company v. Dreside and Navitelia Industries Inc.,
                               Case No. 20-24489-CV-SCOLA/GOODMAN
                          United States District Court, Southern District of Florida

   Jason Mehta, Esq.                                        Antonio G. Hernández, Esq.
   Florida Bar No. 106110                                   Florida Bar No. 0164828
   jmehta@bradley.com                                       Hern8491@bellsouth.net
   Timothy Allen Andreu, Esq.                               ANTONIO G HERNÁNDEZ PA
   Florida Bar No. 443778                                   2525 Ponce De Leon Boulevard
   tandreu@bradley.com                                      Coral Gables , Fl 33134
   BRADLEY ARANT BOULT CUMMINGS LLP                         Tel:    (305) 282-3698
   100 N. Tampa Street, Suite 2200
   Tampa, FL 33602                                          Counsel for Defendants Dreside and Navitelia
   Tel:    (813) 559-5500                                   Industries Inc.
   Fax: (813) 229-5946
                                                            Via CM/ECF
   James William Manuel, Esq. (pro hac vice)
   wmanuel@bradley.com
   BRADLEY ARANT BOULT CUMMINGS LLP
   188 E. Capitol Street, Suite 1000
   Jackson, MS 39201
   Tel:    (601) 948-8000

   Counsel for Plaintiff, 3M Company

   Via CM/ECF




                                                     12
